902 F.2d 35
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leo J. BERNING, Defendant-Appellant.
No. 89-3607.
United States Court of Appeals, Sixth Circuit.
May 14, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE W. GILMORE, District Judge.*

ORDER

2
Leo J. Berning appeals pro se from his conviction and sentence for one count of failing to file a federal tax return.  His case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Berning pled guilty to not filing his tax return for 1984 in violation of 26 U.S.C. Sec. 7203.  In return, the United States agreed to dismiss four other counts under Sec. 7203 and to waive any charges against Berning for his failure to file returns for 1986 and 1987.  Berning had also agreed to pay $20,000 on account towards his back taxes and to file tax returns for the calendar years 1981 to 1988.  On June 28, 1989, the district court entered a judgment that sentenced Berning to a probated term of one year imprisonment in addition to a $2,000 fine and 200 hours of community service.  It is from this judgment that Berning now appeals.


4
A review of the arraignment transcript shows that the district court complied with all of the requirements of Fed.R.Civ.P. 11(c) and that Berning's plea was knowingly, intelligently and voluntarily entered.  Berning was lucid and responsive throughout this proceeding.  Moreover, he was represented by counsel who specifically stated that Berning understood and accepted the plea agreement, that he was competent to enter his plea, and that he understood his rights but was prepared to waive them.


5
Berning's brief on appeal fails to articulate any argument that would support a reversal of his conviction or sentence.  We note in particular that the district court had jurisdiction to take Berning's plea under 18 U.S.C. Sec. 3231 and that there is no evidence of bias in the record.


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation